IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-19-00146-CR

AMBER NICOLE SHELTON,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 12th District Court
                              Madison County, Texas
                          Trial Court No. 13-11940-012-13


                           MEMORANDUM OPINION

       Appellant Amber Nicole Shelton appeals the trial court’s judgment adjudicating

her guilt and sentencing her to ten years’ incarceration. After an evidentiary hearing, the

trial court found that Shelton had violated the terms of her deferred adjudication, found

her guilty of the offense for which she was originally placed on deferred adjudication

(possession of between one and four grams of methamphetamine), and sentenced her to

a term of ten years’ incarceration.
        Pursuant to Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d
493 (1967), Shelton’s court-appointed appellate counsel filed a brief and motion to

withdraw with this Court, stating that his review of the record yielded no grounds of

error upon which an appeal can be predicated. Counsel’s brief meets the requirements

of Anders as it presents a professional evaluation demonstrating why there are no

arguable grounds to advance on appeal. See In re Schulman, 252 S.W.3d 403, 406 n.9 (Tex.

Crim. App. 2008) (“In Texas, an Anders brief need not specifically advance ‘arguable’

points of error if counsel finds none, but it must provide record references to the facts

and procedural history and set out pertinent legal authorities.”) (citing Hawkins v. State,

112 S.W.3d 340, 343-44 (Tex. App.—Corpus Christi 2003, no pet.)); Stafford v. State, 813
S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.]

1978), Shelton’s counsel has carefully discussed why, under controlling authority, there

is no reversible error in the trial court’s judgment. Counsel has informed this Court that

he has: (1) examined the record and found no arguable grounds to advance on appeal;

(2) served a copy of the brief and counsel’s motion to withdraw on Shelton; and (3)

informed Shelton of her right to review the record and to file a pro se response.1 See

Anders, 386 U.S. at 744, 87 S.Ct. at 1400; Stafford, 813 S.W.2d at 510 n.3; see also Schulman,

252 S.W.3d at 409 n.23. More than an adequate period of time has passed, and Shelton

has not filed a pro se response. See Schulman, 252 S.W.3d at 409.



1Counsel has informed this Court that he has provided the appellate record to Shelton. See Kelly v. State,
436 S.W.3d 313, 321-22 (Tex. Crim. App. 2014).

Shelton v. State                                                                                   Page 2
        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80, 109 S. Ct. 346, 350, 102 L. Ed. 2d 300 (1988). We have reviewed the entire record and

counsel’s brief and have found nothing that would arguably support an appeal. See

Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005) (“Due to the nature of

Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs

and reviewed the record for reversible error but found none, the court of appeals met the

requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509. The

judgment of the trial court is therefore affirmed.

        In accordance with Anders, Shelton’s attorney has asked this Court for permission

to withdraw as counsel for Shelton. See Anders, 386 U.S. at 744, 87 S.Ct. at 1400; see also

Schulman, 252 S.W.3d at 408 n.17 (quoting Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex.

App.—Dallas 1995, no pet.) (“If an attorney believes the appeal is frivolous, he must

withdraw from representing the appellant.               To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”)). We grant counsel’s motion to withdraw.

Within five days of the date of this Court’s opinion, counsel is ordered to send a copy of

this opinion and this Court’s judgment to Shelton and to advise her of her right to file a

petition for discretionary review.2 See TEX. R. APP. P. 48.4; see also Schulman, 252 S.W.3d

at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).



2No substitute counsel will be appointed. Should Shelton wish to seek further review of this case by the
Texas Court of Criminal Appeals, she must either retain an attorney to file a petition for discretionary

Shelton v. State                                                                                 Page 3
                                                           REX D. DAVIS
                                                           Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed
Opinion delivered and filed November 20, 2019
Do not publish
[CR25]




review or must file a pro se petition for discretionary review. Any petition for discretionary review must
be filed within thirty days from the date of this opinion or from the date the last timely motion for rehearing
was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition and all copies of the petition for
discretionary review must be filed with the Clerk of the Court of Criminal Appeals. See TEX. R. APP. P. 68.3.
Any petition for discretionary review should comply with the requirements of rule 68.4 of the Texas Rules
of Appellate Procedure. See TEX. R. APP. P. 68.4; see also Schulman, 252 S.W.3d at 409 n.22.

Shelton v. State                                                                                       Page 4